                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



DOMINIQUE MERRIMAN,                          No. 2:17-cv-1701 MCE KJN P

                 Plaintiff,

         v.

JOE LIZARRAGA, et al.,                       AMENDED
                                             ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                 AD TESTIFICANDUM
                                      /

        Dominique Merriman, CDCR # AT-0219, a necessary and material witness in a
settlement conference in this case on January 15, 2019, is confined in Mule Creek State Prison,
in the custody of the Warden. In order to secure this inmate’s attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
at California State Prison, Sacramento, 100 Prison Road, Represa, California 95671, on Tuesday,
January 15, 2019, at 9:00 a.m.

         Accordingly, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, to participate in a
       settlement conference at the time and place above, until completion of the settlement
       conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ. To avoid potential
       disruption in plaintiff’s mental health care, the custodian is ordered to transport
       plaintiff to and from California State Prison, Sacramento, on the same day.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Mule Creek State Prison, P.O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, until completion of the settlement conference or as
ordered by the court. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 14, 2018

/merr1701.841b
